DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 17 and 23, the closest prior art of record Schneider et al. (US2015/0094965 A1) teaches an electrical power grid monitoring apparatus, articles of manufacture, and methods of monitoring equipment of an electrical power grid are described. According to one aspect, an electrical power grid monitoring apparatus includes a communications interface configured to access electrical data indicative of electrical energy received at a plurality of consumer locations from an electrical power grid at a plurality of moments in time, the consumer locations being coupled with one or more unbalanced single phase feeders of a distribution system of an electrical power grid and which individually comprise a plurality of components configured to conduct the electrical energy from at least one electrical energy source to the consumer locations, and processing circuitry coupled with the communications interface and configured to use the electrical data to estimate a state of the electrical power grid and to identify one of the components as being in a potentially degraded state using the estimation of the state of the electrical power grid.
However, regarding claims 1, 17 and 23, Schneider et al. either singularly or in combination, fail to anticipate or render obvious a system and method for state estimation in an electric power system, the system comprising: processing the plurality of estimated states by an unobservable state estimator to generate a plurality of estimated unobservable states, parameters of the unobservable state estimator being updated by a second training module in a second time thread independent of the first time thread; and outputting a plurality of final estimated states generated by concatenating the plurality of estimated observable states and the plurality of estimated unobservable states, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864